Case
Case1:20-cv-06684-KHP
     1:20-cv-06684-KHP Document
                       Document10
                                9 Filed
                                  Filed12/16/20
                                        12/16/20 Page
                                                 Page41of
                                                       of72




                                                       12/16/2020
Case
Case1:20-cv-06684-KHP
     1:20-cv-06684-KHP Document
                       Document10
                                9 Filed
                                  Filed12/16/20
                                        12/16/20 Page
                                                 Page52of
                                                       of72




                               12/16/2020
